EXHIBIT 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) dated as of September 5, 2006 (the
“Effective Date”), by and between Xenonics Holdings, Inc., a Nevada corporation
having its principal offices at 2236 Rutherford Road, Suite 123, Carlsbad,
California 92008-7297 (the “Company”), and Third Coast Marketing, LLC, a
California limited liability company (the “Consultant”).

WITNESSETH

WHEREAS, the Company, a public company, the shares of which are traded on the
American Stock Exchange, designs, manufactures and markets high-end,
high-intensity portable illumination products, including lightweight, long
range, ultra-high intensity illumination products used in a wide variety of
applications by the military, law enforcement, security, search and rescue, and
in other commercial markets;

WHEREAS, Consultant provides financial public relations, promotes and enhances
the visibility of public companies to the brokerage community and institutional
investors;

WHEREAS, the Company wishes to memorialize the contract with Consultant to
provide financial public relations advice and related consulting services within
its area of expertise as an independent contractor on behalf of the Company;

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Consultant does hereby agree with the Company as follows:

1. Scope of Work. Consultant shall perform the services described in the Work
Specification set forth on Appendix 1, which is attached hereto and incorporated
herein by reference (hereinafter, the “Services”).

2. Compensation. The Company shall pay Consultant in accordance with the payment
schedule set forth on Appendix 2, which is attached hereto and incorporated
herein by reference (hereinafter, the “Compensation”) until this Agreement is
terminated.

3. Confidential Information.

(a) Except as required by law, Consultant shall not, at any time, directly or
indirectly, use, publish, disseminate or otherwise disclose any Confidential
Information (defined hereinafter) relating to or arising from the Services, the
terms or existence of this Agreement, or the present, past or prospective
business of the Company to any third party without the prior consent of the
Company.

(b) “Confidential Information” means confidential, non-public, secret or
proprietary information which is disclosed to or learned by Consultant in
performing the Services at any time during the term of this Agreement,
including, without limitation, inventions, discoveries, trade secrets and
know-how; computer software code, designs, routines, algorithms and structures;
product information; research and development information; lists of clients,
prospective clients and other information relating thereto; financial data and
information; business plans and processes; and any other information of the
Company that the Company informs Consultant, or that Consultant should know by
virtue of its position, is non-public or is otherwise to be kept confidential;
provided, however that “Confidential Information” shall not include information
which: (i) was generally available at the time of disclosure to Consultant or
becomes generally publicly available to the public thereafter, other than as a
result of disclosure by Consultant, (ii) Consultant can demonstrate was in
Consultant’s possession or was available to Consultant on a non-confidential
basis, prior to its engagement by the Company, or (iii) becomes available to
Consultant from a third party who is under no obligation to maintain the
confidentiality of such information.

(c) The confidentiality terms of this Agreement shall be in effect during the
entire term of this Agreement and shall remain in full force thereafter.

(d) Consultant agrees that all such Confidential Information, in whatever form,
(including all copies thereof) that come into Consultant’s possession or
control, whether prepared by Consultant or others: (i) is the property of the
Company, (ii) will not be used by Consultant in any way except in the
performance of the Services, and (iii) upon the request of the Company at the
termination of this Agreement, will be left with, or forthwith returned by
Consultant to, the Company.

4. Term and Termination.

(a) This Agreement shall commence on the date hereof and shall continue for an
initial period of two (2) years (the “Term”). Notwithstanding the foregoing, the
Agreement may be terminated prior to the end of the Term by the Company at any
time upon not less than ten (10) days written notice to the Consultant.

(b) Notwithstanding the foregoing, in the event of a termination of this
Agreement, the provisions of Section 3 shall not terminate but instead shall
survive termination of the Agreement.

5. Representations and Warranties. (a) Each of the Company and the Consultant
hereby represents and warrants to the other that:

(i) such party is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and has the full right, power and corporate or limited liability company
authority to execute, deliver and perform this Agreement and to bind all persons
or entities, if any, for which it is acting pursuant to this Agreement;

(ii) this Agreement has been duly authorized, executed and delivered by or on
behalf of such party and constitutes a legal, valid and binding obligation of
such party and all persons or entities, if any, for which such party is acting,
enforceable against such party, and all such persons or entities, if any, for
which it is acting, in accordance with its terms except: (i) as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as enforceability may be limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies;

(iii) no consent, approval, authorization or order of any person is required for
the execution, delivery or performance of this Agreement by such party or any
such persons or entities, if any, for which it is acting; and

(iv) neither the execution, delivery nor performance of its obligations under
this Agreement by such party or any such persons or entities, if any, for which
it is acting will: (i) conflict with, or result in a breach of, or constitute a
default under, or result in a violation of, any organizational document of such
party (if applicable) or any material agreement or instrument to which such
party or any such persons or entities, if any, for which it is acting is a party
or by which such party or any such persons or entities, if any, for which it is
acting or their property is bound, or (ii) result in the violation of any
applicable law or order, judgment, writ, injunction, decree or award of any
governmental authority, except for such violations which could not have a
material adverse effect on the party’s ability to consummate the transactions
contemplated hereby.

(b) The Consultant hereby represents and warrants to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and was
not organized for the specific purpose of acquiring the Warrant described in
Appendix 2 (the “Warrant”). The Consultant has (i) such business and financial
knowledge and experience so as to be capable of evaluating the merits and risks
of its ownership of the Warrant and (ii) the ability to bear the economic risk
of its investment in the Company for an indefinite amount of time. In addition
the Consultant understands that the Warrant has not been registered under the
Securities Act or under any state securities laws, and is being issued in
reliance upon federal and state exemptions for transactions not involving any
public offering and the Warrant or the common shares of the Company issuable
upon exercise of the Warrant may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act, except pursuant to an exemption from such registration available
under the Securities Act.

6. Independent Contractor. This Agreement does not constitute Consultant as
agent, employee, legal representative, joint venturer or partner of the Company
for any reason whatsoever.

7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and both of which shall be deemed a
single agreement.

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

[Signature Page Follows]

EXECUTED as an instrument under seal as of the date first above written.

 
 
XENONICS HOLDINGS, INC.
By: /s/ Alan P. Magerman
 
Name: Alan P. Magerman
Title: Chairman of the Board
 
THIRD COAST MARKETING, LLC
By: /s/ Lisa R. Cuvelier
 
Name: Lisa R. Cuvelier
Title: Manager

1

APPENDIX 1

Work Specification

Consultant will provide consulting services relating to (i) financial public
relations; (ii) enhancing the Company’s visibility in the financial community,
(iii) introducing the Company and its products to possible merger candidates;
(iv) introducing the Company to financial institutions and other members of the
investment community, and (v) assisting Company personnel in preparing
presentation materials in connection with meetings and conferences involving the
investment community. In rendering these services, the Consultant shall comply
with all applicable laws and regulations.

2

APPENDIX 2

Compensation

Simultaneously with the execution of this Agreement, the Company shall issue to
the Consultant a Warrant to purchase 500,000 Common Shares at US$1.60 per share,
such Warrant to vest immediately, and to be exercisable over a five year period.
The Consultant shall receive no cash payment for its services and shall not be
entitled to any reimbursement of its costs in connection with the performance of
services pursuant to the Agreement.

Form of Warrant

3